DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 07/26/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 20 and dependent claims 6-10, 15-19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “estimating one or more costs associated with the cache interference”. It is unclear if the estimation of cost is made in terms of revenue or in terms of resource usage or metric representing cache interference.
Claims 11 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US Pub. No. 2017/0220389 A1, hereafter Michael) in view of Zhu et al. (US Pub.  No. 2016/0232036 A1, hereafter Zhu).
Michael and Zhu were cited in the last office action.


Highlighted claim elements are missing from the respective cited prior arts.


As per claim 1, Michael teaches the invention substantially as claimed including a computer-implemented method, the method comprising: 
determining a performance impact that is caused by cache interference arising from executing a plurality of workloads on a plurality of processors ([0008] workload mutual performance interference, computing resource, several processors, share various cache [0018] allocate, CPU resources, workloads, mutual performance impact and QoS degradation of competing workloads [0020] maximum workload resource utilization with minimum mutual interference, workload resource allocation adjustment, tradeoff between interference and utilization ), wherein determining the performance impact comprises estimating one or more costs associated with the cache interference ([0018] mutual performance impact, QoS degradation [0020] minimum mutual interference); 
determining at least one processor workload assignment based on the performance impact ([0020] minimum mutual interference, workload resource allocation adjustments fig 9 one or more workloads, allocated, set of computing resources 362 fig 7A-B resource allocation with competing workload [0008] workload mutual performance interference, computing resources, share, caches [0017] allocation of share of CPU to workload, allocation of memory resources (includes cache) along with the cpu shares); and
causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads ([0065] binding, set of CPU, allocated, workload, threads/workload, run, CPU) based on the at (fig 9 one or more workloads, allocated, set of computing resources 362; fig 7A-B resource allocation with competing workload).

Michael doesn’t specifically teach estimating one or more costs associated with the cache interference.

Zhu, however, teaches estimating one or more costs associated with the cache interference ( [0046] performance impacts, share the use of resources such cache [0053] WPPI system, workload consolidations, identify, performance model identifies, how workload interfere, due to resource contentions, caused by consolidation, calculates dilation factor, resource usage, workload is consolidated [0058] estimates the application performance degradation that may result when multiple workloads are collocated  [0061] extent of degradation, application, depends on the combination of applications that are collocated. workload profiler quantifies the level of interference that may result among applications and/or VM's [0068]  predict the application performance degradation (e.g., dilation) due to consolidation (e.g., co-location of workloads), optimize revenue and reduce resource cost [0076] calculate the dilation factor for a current application and captures the impact of resource contention 172 coming from all types of resources, estimates performance degradation due to workload consolidation, using as input the workload resource usage profile of a subject workload, and outputs performance estimates and time-variant resource usage (e.g., time series vector that identifies contention for resources such as CPU, memory, disk, and network) for each consolidated workload [0088] identifies dilation factors for multiple workloads sharing particular hardware infrastructure resources. The dilation identifies how much longer a workload may take to execute because of interference due to other workloads collocated and/or using shared resources).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael with the teachings of Zhu of estimating performance degradation and dilation factor identifying excess duration due to interference to improve efficiency and allow estimating one or more costs associated with the cache interference to the method of Michael as in the instant invention. The combination of cited analogous prior art (Michael [0001] Zhu [0002]) would have been obvious to apply the identifying dilation factor due to performance degradation caused by resource contention as taught by Zhu to the performance isolation of competing workloads on CPU with shared cache taught by Michael to yield predictable result of estimating one or more costs associated with the cache interference with reasonable expectation of success and improved efficiency (Michael [0004] [0008] [0018] Zhu [0002]).


As per claim 2, Michael teaches wherein the first workload comprises a container, an execution thread, or a task ([0003] workloads corresponds to applications and/or process [0010] workloads, associated, software application, process, component, project, or other computing task).  

As per claim 3, Michael teaches wherein the plurality of processors are included in a non-uniform memory access multiprocessor instance (fig 4 NUMA node 134 processors 142).  

As per claim 4, Michael teaches wherein causing the at least one processor to execute at least the portion of the first workload comprises transmitting at least one processor affinity command to a process scheduler (fig 1 CPU threads schedulers and dispatchers 18 [0064] associations or affinities, characterizing a binding between threads of a workload and computing resources may be employed [0065] affinity type settings [0085] fig 7A-B).  


As per claim 6, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket ([0120] four socket system, each NUMA nodes corresponds to a CPU socket [0121] sixteen cores i.e. 4 cores per socket), and determining the performance cost impact is based on an estimated cross-socket memory access cost ([0018] mutual performance impact and QoS degradation of competing workload [0020] minimum mutual interference, minimal cost [0161] 2 sockets, bronze category, two remaining category assigned gold category, three database provided workload to bronze resource pool while critical gold tenant workload [0162] time reduction in gold workload, factor two to twenty, substantial reductions in performance, interference from bronze to gold) associated with executing a first execution thread associated with the first workload on a first processor included in the first subset of processors (fig 5A bronze1 workload allocation 152 bronze resource pool 160 [0064] threads of a given workload can be bound to a set of CPUs ) while executing 35Attorney Docket No.: NETF0235US1Patent Applicationa second execution thread associated with the first workload on a second processor included in the second subset of processors (fig 5A gold1 workload allocation 154 gold resource pool 162 [0064] threads of a given workload can be bound to a set of CPUs ).  

As per claim 7, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket (fig 4 4 sockets, 4 cores per socket, 8 processors/core), and further determining the performance impact  ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) is based on an estimated empty socket cost associated with executing the plurality of workloads on the first subset of processors (fig 5B Bronze 1 workload allocation 192  resource pool 164 resource pool 166 - empty, gold 1 workload allocation 194  resource pool 168 resource pool 170 - empty).  

As per claim 8, Michael teaches determining the performance impact includes estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with sharing at least one of a level one cache and a level two cache ([0122] pair of CPU cores share level 2 cache units 128 groups of cores share level 3 cache units 130 fig 4 NUMA node 1 cores 124 L1 cache 126 L2 cache 128 L3 cache 130) between a first execution thread associated with the first workload and a second execution thread (fig 6A bronze1 212 logical group1 164 ) associated with a second workload included in the plurality of workloads (fig 6A bronze2 216 Lgorup1 164).  

As per claim 9, Michael teaches a physical processor included in the plurality of processors (fig 2 hardware resources CPUs) includes a first logical processor and a second logical processor (fig 2 configurable VM resources 86 [0112]  virtual CPU 86 88), and wherein determining the performance impact includes estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS)  associated with executing a first execution thread associated with the first workload on the first logical processor (fig 2 VM1 resources 86 VM1 68 VM1 application 80 [0112] vCPU 86) and a second execution thread associated with the first workload on the second logical processor (fig 2 VM resources 88 VM2 70 VM2 application 84 [0112] vCPU 88).  

As per claim 10, Michael teaches determining the performance impact includes estimating a performance cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with executing a first thread associated with the first workload on a first processor included in the plurality of processors (fig 5A bronze 1 workload allocation 152 bronze resource pool 160 164 166) and subsequently executing a second thread associated with a second workload included in the plurality of workloads on the first processor (fig 6A bronze 1 212 214 bronze 2 216 218 bronze pool 160 164 166 [0145] resource allocation of fig 5A after a new competing workload has been added to the first resource pool).  

As per claim 11, Michael teaches the invention substantially as claimed including one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of ([0254]):  36PATENT Attorney Docket No.: NETF0235US1 Patent Application 
determining a performance impact that is caused by cache interference arising from executing a plurality of workloads on a plurality of processors ([0008] workload mutual performance interference, computing resource, several processors, share various cache [0018] allocate, CPU resources, workloads, mutual performance impact and QoS degradation of competing workloads [0020] maximum workload resource utilization with minimum mutual interference, workload resource allocation adjustment, tradeoff between interference and utilization ), wherein determining the performance impact comprises estimating one or more costs associated with the cache interference ([0018] mutual performance impact, QoS degradation [0020] minimum mutual interference); 

determining a first plurality of processor workload assignments (fig 10 dynamically adjust bindings between workloads and computing resources 378 [0019] resource reallocation) based on a second plurality of processors workload assignments (fig 10 bind, workloads, computing resources 374 [0211] [0219] [0221]) and the performance impact ([0004] workloads, consolidated, common set of hardware resources, mutual performance interference and degradation [0018] allocate CPU resources to workload while minimizing the shared hardware components/resources, reducing mutual performance impact and QoS degradation of competing workload [0020] minimal mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0057] minimize workload interference [0082] resource, share, cache, allocation of workloads to hierarchical hardware resources topologies, resource topologies, workloads, maximize  workload performance isolation);

causing at least one processor included in the plurality of processors to execute ([0057] fig 1 computing environment configured to enable dynamic allocation of computing resources to workload to minimize workload interference and maximize system resource utilization [0065] binding, set of CPU, allocated, workload, threads/workload, run, CPU) at least a portion of a first workload that is included in the plurality of workloads based on the at least one processor workload assignment (fig 9 determine one or more workloads to be allocated to set of computing resources 362) included in the first plurality of processor workload assignments (fig 10 dynamically adjust bindings between workloads and computing resources 378).

Michael doesn’t specifically teach estimating one or more costs associated with the cache interference.

Zhu, however, teaches estimating one or more costs associated with the cache interference ( [0046] optimize revenue, performance impacts, share the use of resources such cache [0053] WPPI system, workload consolidations, identify, performance model identifies, how workload interfere, due to resource contentions, caused by consolidation, calculates dilation factor, resource usage, workload is consolidated [0058] estimates the application performance degradation that may result when multiple workloads are collocated  [0061] extent of degradation, application, depends on the combination of applications that are collocated. workload profiler quantifies the level of interference that may result among applications and/or VM's [0068]  predict the application performance degradation (e.g., dilation) due to consolidation (e.g., co-location of workloads), optimize revenue and reduce resource cost [0076] calculate the dilation factor for a current application and captures the impact of resource contention 172 coming from all types of resources, estimates performance degradation due to workload consolidation, using as input the workload resource usage profile of a subject workload, and outputs performance estimates and time-variant resource usage (e.g., time series vector that identifies contention for resources such as CPU, memory, disk, and network) for each consolidated workload [0088] identifies dilation factors for multiple workloads sharing particular hardware infrastructure resources. The dilation identifies how much longer a workload may take to execute because of interference due to other workloads collocated and/or using shared resources).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael with the teachings of Zhu of estimating performance degradation and dilation factor identifying excess duration due to interference to improve efficiency and allow estimating one or more costs associated with the cache interference to the method of Michael as in the instant invention. The combination of cited analogous prior art (Michael [0001] Zhu [0002]) would have been obvious to apply the identifying dilation factor due to performance degradation caused by resource contention as taught by Zhu to the performance isolation of competing workloads on CPU with shared cache taught by Michael to yield predictable result of estimating one or more costs associated with the cache interference with reasonable expectation of success and improved efficiency (Michael [0004] [0008] [0018] Zhu [0002]).

Claim 12 recites one or more non-transitory computer readable media for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites one or more non-transitory computer readable media for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites one or more non-transitory computer readable media for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites one or more non-transitory computer readable media for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites one or more non-transitory computer readable media for limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 18 recites one or more non-transitory computer readable media for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites one or more non-transitory computer readable media for limitations similar to those of claim 10. Therefore, it is rejected for the same rational.

As per claim 20, Michael teaches the invention substantially as claimed including a  system, comprising: 
one or more memories storing instructions; and  38PATENT Attorney Docket No.: NETF0235US1 
Patent Application a plurality of processors that are coupled to the one or more memories and, when executing the instructions, are configured to ([0257]): 
determining a performance impact that is caused by cache interference arising from executing a plurality of workloads on a plurality of processors ([0008] workload mutual performance interference, computing resource, several processors, share various cache [0018] allocate, CPU resources, workloads, mutual performance impact and QoS degradation of competing workloads [0020] maximum workload resource utilization with minimum mutual interference, workload resource allocation adjustment, tradeoff between interference and utilization ), wherein determining the performance impact comprises estimating one or more costs associated with the cache interference ([0018] mutual performance impact, QoS degradation [0020] minimum mutual interference); 

perform one or more optimization operations  ([0090] determine the optimal processor group topology  PG level to bind [0240] optimal workload performance isolation) on a plurality of processors workload assignments (fig 9 workload, allocated, computing resources 362 bind, workload, computing resources 366 computer fig 10 bind, workloads, computing resources 374 fig 10 dynamic adjust bindings 378 [0240] workload, assigned, different workload constraints) based on the performance impact to generate a second plurality of processor workload assignments (fig 10 dynamically adjust bindings between workloads and computing resources 378, [0019] resource reallocation [0242] new workload created/deleted, all workloads, automatically rebound [0093] allocate CPU resources to workloads, reducing mutual performance impact on degradation [0095] dynamic resource management, on-demand allocation of computing resources to workloads, competing workloads, minimal mutual interference; efficiently accommodate changing workloads); and 
cause at least one processor included in the plurality of processors to execute ([0057] fig 1 computing environment configured to enable dynamic allocation of computing resources to workload to minimize workload interference and maximize system resource utilization) at least a portion of a first workload that is included in the plurality of workloads (fig 10 dynamically adjust bindings between workloads and computing resources 378) based on at least one processor workload assignment included in the second plurality of processor workload assignments (fig 10 bind workloads to computing resources 374 fig 9 determine one or more workloads to be allocated to set of computing resources 362).

Michael doesn’t specifically teach estimating one or more costs associated with the cache interference.

Zhu, however, teaches estimating one or more costs associated with the cache interference ( [0046] performance impacts, share the use of resources such cache [0053] WPPI system, workload consolidations, identify, performance model identifies, how workload interfere, due to resource contentions, caused by consolidation, calculates dilation factor, resource usage, workload is consolidated [0058] estimates the application performance degradation that may result when multiple workloads are collocated  [0061] extent of degradation, application, depends on the combination of applications that are collocated. workload profiler quantifies the level of interference that may result among applications and/or VM's [0068]  predict the application performance degradation (e.g., dilation) due to consolidation (e.g., co-location of workloads), optimize revenue and reduce resource cost [0076] calculate the dilation factor for a current application and captures the impact of resource contention 172 coming from all types of resources, estimates performance degradation due to workload consolidation, using as input the workload resource usage profile of a subject workload, and outputs performance estimates and time-variant resource usage (e.g., time series vector that identifies contention for resources such as CPU, memory, disk, and network) for each consolidated workload [0088] identifies dilation factors for multiple workloads sharing particular hardware infrastructure resources. The dilation identifies how much longer a workload may take to execute because of interference due to other workloads collocated and/or using shared resources).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael with the teachings of Zhu of estimating performance degradation and dilation factor identifying excess duration due to interference to improve efficiency and allow estimating one or more costs associated with the cache interference to the method of Michael as in the instant invention. The combination of cited analogous prior art (Michael [0001] Zhu [0002]) would have been obvious to apply the identifying dilation factor due to performance degradation caused by resource contention as taught by Zhu to the performance isolation of competing workloads on CPU with shared cache taught by Michael to yield predictable result of estimating one or more costs associated with the cache interference with reasonable expectation of success and improved efficiency (Michael [0004] [0008] [0018] Zhu [0002]).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Zhu, as applied to above claims, and further in view of Sarkar et al. (US Pub.  No. 2013/0191843 A1, hereafter Sarkar).
Sarkar was cited in the last office action.

As per claim 5, Michael teaches wherein determining the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362) comprises executing one or more integer programming operations ([0240] optimal workload performance isolation) based on a first binary assignment matrix to generate a second binary assignment matrix that specifies the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362 [0240] optimal workload, disjoint resources pools, split among competing workloads, weights as percentage or function of total workloads fig 10 dynamically adjust bindings 378 [0090] determine the optimal processor group level to bind to given the current weight).  
Michael and Zhu, in combination, do not specifically teach binary assignment matrix.
Sarkar, however, teaches remaining claim elements of binary assignment matrix ([0018] execution cost matrix, E[ti, sj], time to complete task ti to run on slot sj [0017] optimization function, suitability of node to the characteristics of task).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Michael and Zhu with the teachings of Sarkar of execution cost matrix with time to run task on slot to improve efficiency and allow binary assignment matrix to the method of Michael and Zhu as in the instant invention.

Claim 14 recites one or more non-transitory computer readable media for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

The previous objections under 35 USC §101 have been withdrawn. 

Applicant's arguments filed on 07/26/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 07/26/2021, Applicant argues the following:

Zhu doesn’t disclose “estimating one or more costs associated with cache interference”. Accordingly, Zhu ([0035] [0046] [0053]) can’t and does not teach or suggest determining performance interference that is caused by cache interference arising from executing a plurality of workloads on a plurality of processors, wherein determining the performance interference comprises estimating one or more costs associated with the cache interference, as required by amended claim 1. In view of at least these distinctions, Applicant submits that Zhu cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Zhu teaches to optimize revenue and to improve resource utilization including performance impact due to collocated workload ([0046]) and degradation performance interference model identifies how workloads interfere e.g. dilate or degrade performance with each other due to resource contention caused by consolidation and calculating dilation factor that identifies workload resource usage e.g. servers, CPU, memory, network to achieve the QoS metrics ([0053] [0058]). Zhu further teaches influence matrix to estimate the performance interference due to resource contention 172, and uses a resource usage profile to predict the performance degradation upon consolidation of the user's application with other collocated applications ([0061] [0068]). Zhu also teaches calculating dilation factor for a current application and captures the impact of resource contention and estimates performance and time variant resource usage for each consolidated workload ([0076]) and identifies dilation factors for multiple workloads sharing particular hardware infrastructure resources. The dilation identifies how much longer a workload may take to execute because of interference due to other workloads collocated and/or using shared resources ([0088]). These teachings of Zhu clearly teaches optimizing revenue, determining dilation factor in terms of resource utilization, additional time of execution due to the interference are examples of cost estimates due to cache contention.



Allowable Subject Matter

Claims 1, 11 and 20 would be allowable if rewritten or amended to include the equation of the cost function as described in specification ([0061] [0063]) and  overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US Pub. No. 2014/0281235 A1) teaches system and method for software/hardware coordinated adaptive performance monitoring.
Waldspurger; Carl A. (US 20180203630 A1) teaches resource allocation in computers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195